DETAILED ACTION
Claim Rejections - 35 USC § 112
Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation “the second position is characterized in that the plate is in contact with the first and second pairs of the input and output leads” is not understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Myers (US4529953), cited on applicant’s IDS.

Myers disclosed a relay contactor, comprising first and second pairs of input (32, 34, 36, 38) and output (24, 26, 28, 30) leads; a shaft assembly comprising a shaft (48, 48’, 56), a plate (20, 22) disposed on the shaft and an elastic element (54, 54’), the shaft and the plate being movable between first and second positions at which the plate is positioned at first and second positions with respect to the first and second pairs of the input and output leads, respectively; first 40 and second 40’ actuators coupled to the shaft at first and second sides of the plate, respectively, and configured to selectively move the shaft and the plate between the first and second positions in opposition to bias applied by the elastic element; and first and second bearing assemblies disposed to movably support the shaft at the first and second sides of the plate, respectively; (claim 2) wherein the first position (fig. 1) is characterized in that the plate 22 is displaced from the first pair of the input 36 and output 26 leads and in contact with the second pair of the input 38 and output 30 leads, and the second position (fig. 3) is characterized in that the plate is displaced from the second pair of the input and output leads and in contact with the first pair of the input and output leads; (claim 6) wherein the shaft extends through a space defined between the first and second pairs of the input and output leads, the first bearing assembly is disposed on a first side of the first and second pairs of the input and output leads, and the plate and the second bearing assembly are disposed on a second side of the first and second pairs of the input and output leads; (claim 7) wherein the elastic element is anchored at an ends thereof to the shaft or the plate; (claim 8) wherein the at least one of the first and second actuators comprises a linear actuator; (claim 9) wherein at least one of the first and second actuators comprises an armature 46 through which the shaft extends; coils 43 surrounding the armature; and an actuator housing supportive of the first bearing assembly and configured to house the armature and the coils.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, cited above.
Myers was silent concerning a housing to house the first and second pairs of input and output leads, the shaft assembly, the first and second actuators and the first and second bearing assemblies. It was commonly known to those of ordinary skill in the art a housing was provided for the purpose of providing protection from environmental effects. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a housing for Myer’s relay contactor for the purpose recognized in the art of Myers, as discussed above.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, cited above, in view of Chen, et al. (US6958671), cited on applicant’s IDS.
Myers failed whereas Chen disclosed, in figs. 1A and 1B, a plate 30 comprising third 20 and fourth 24 conductive elements that are disposed to contact first 18 and second 22 conductive elements, respectively, when a shaft 32 and the plate are moved into the closed position, i.e., an equivalent structure known in the art.  Since Myers and Chen are both from the same field of endeavor, one of ordinary skill in the art would have found it obvious to employ Chen’s teaching of using conductive elements on the contact bridge of Myers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837